UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6604


JOHN E. HARGROVE,

                Plaintiff - Appellant,

          v.

JACOB FULLER; NURSE ERIN; NURSE JESSICA; DR. JOE; KING, C/O;
DR. EDWARDS; DR. JAMES; MILLER, C/O,

                Defendants - Appellees,

          and

PRIME CARE MEDICAL      INCORPORATED;   EASTERN   REGIONAL   JAIL;
CHAD; RUDLOFF,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cv-00132-IMK-JSK)


Submitted:   March 19, 2012                  Decided:   April 3, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John E. Hargrove, Appellant Pro Se.        John Dorsey Hoffman,
FLAHERTY, SENSABAUGH & BONASSO, PLLC, Charleston, West Virginia;
Philip Cameron Petty, ROSE PADDEN & PETTY, LC, Fairmont, West
Virginia; Chad Marlo Cardinal, Charleston, West Virginia;
Frederick W. Goundry,      III,   VARNER   &   GOUNDRY,   Frederick,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

               John E. Hargrove seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint.       Following two limited remands to the district court

to address the timeliness of Hargrove’s notice of appeal, we

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the   district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s amended judgment was entered on

the docket on February 10, 2010.                      The notice of appeal was

filed, at the earliest, on April 12, 2010. *                       Because Hargrove

failed    to    file   a   timely    notice      of     appeal   or    to   obtain   an

extension      or   reopening   of   the       appeal    period,      we   dismiss   the

      *
       For the purpose of this appeal, we assume that the date
appearing on the envelope in which Hargrove mailed the notice of
appeal is the earliest date it could have been properly
delivered to prison officials for mailing to the court. Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                           3
appeal.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4